MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                           FILED
this Memorandum Decision shall not be                                     Aug 23 2019, 7:02 am
regarded as precedent or cited before any
                                                                              CLERK
court except for the purpose of establishing                              Indiana Supreme Court
                                                                             Court of Appeals
the defense of res judicata, collateral                                        and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
R. Patrick Magrath                                       Curtis T. Hill, Jr.
Alcorn Sage Schwartz & Magrath, LLP                      Attorney General of Indiana
Madison, Indiana
                                                         Emily D. Kopp
                                                         Certified Legal Intern
                                                         Caryn N. Szyper
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Chad Eric Pindell,                                       August 23, 2019
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         19A-CR-546
        v.                                               Appeal from the Ripley Circuit
                                                         Court
State of Indiana,                                        The Honorable Jon N. Cleary,
Appellee-Plaintiff.                                      Special Judge
                                                         Trial Court Cause No.
                                                         69C01-1803-F5-17



Pyle, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-546 | August 23, 2019                    Page 1 of 6
                                       Statement of the Case
[1]   Chad Pindell (“Pindell”) appeals the three-year sentence imposed after he pled

      guilty to Level 5 felony child seduction.1 Pindell argues that his sentence is

      inappropriate in light of his character and the nature of his offense. Concluding

      that his sentence is not inappropriate, we affirm the trial court’s sentencing

      order.


[2]   We affirm.


                                                     Issue
                 Whether Pindell’s sentence is inappropriate in light of the nature
                 of his offense and his character.

                                                     Facts
[3]   In March 2018, the State charged thirty-five-year-old Pindell, an assistant high

      school basketball coach, with Level 5 felony child seduction for engaging in oral

      sex in the coach’s office with seventeen-year-old M.C. (“M.C.”), a high school

      basketball player. The State also charged Pindell with Level 6 felony providing

      obscene matter and performances for sending a photograph of his penis and his

      ejaculate to M.C.


[4]   In January 2019, the State and Pindell reached a plea agreement wherein

      Pindell agreed to plead guilty to the Level 5 felony for a fixed sentence of thirty-




      1
          IND. CODE § 35-42-4-7.


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-546 | August 23, 2019   Page 2 of 6
      six months, with twenty-seven months suspended to probation. After hearing

      the specifics of the plea agreement, the trial court responded as follows:


              In all honesty, the, just, to be as candid as I can, uh, with, with
              counsel, the position of trust, uh, not only was he a teacher, he
              was a coach, he is presenting himself as a man of God and this
              occurs and so, to accept a Plea Agreement, thirty-six (36) months
              with twenty-seven (27) months suspended, the Court’s not
              inclined to do unless the parties can present some evidence as to
              why this, uh compromise has been reached.


      (Tr. Vol. 2 at 5).


[5]   Following the presentation of this evidence, the trial court explained as follows

      when it rejected the agreement:


              What message do you send to your community that a coach can
              engage in oral sex – and not only is it the oral sex, the Probable
              Cause Affidavit shows the grooming that occurred before this . . .
              the sending pictures of his penis after he ejaculated[.] Like, this
              was not a moment of weakness or a one thing quickly happened,
              this was an episode that occurred for a longer period of time.
              And so, the primary concern of this Court is what message are
              you sending to this community that if you have some form of sex
              with a player in a coach’s office, you do a couple months in the
              county jail and go on probation? And so, for those reasons, the
              Court does reject the Plea Agreement.

      (Tr. Vol. 2 at 10). Pindell subsequently agreed to plead guilty to the Level 5

      felony and to leave sentencing to the trial court’s discretion.


[6]   Testimony at the sentencing hearing revealed that during the winter of 2017,

      M.C. was a high-school senior that played on her school’s basketball team.

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-546 | August 23, 2019   Page 3 of 6
       Pindell, who had been married for fifteen years and who had three children,

       had served as an assistant basketball coach at the high school for ten years. He

       had also served as a teacher in the school system until July 2017 when he had

       become a pastor at his church. In addition, Pindell was a county councilman.


[7]    In December 2017, Pindell began contacting M.C. via text and Snapchat, a

       social media application that allows for the exchange of texts, photographs, and

       video messages. During a twenty-eight-day period in January and February

       2018, Pindell and M.C. exchanged 4,858 Snapchat photographs and messages.


[8]    In late January or early February 2018, Pindell asked M.C. to meet him in the

       coach’s office in the locker room after basketball practice. When M.C. entered

       the office, Pindell exposed his erect penis to her. M.C. knelt down and

       performed oral sex on Pindell while he held her head and face with his hands.


[9]    A few days after the sexual encounter, Pindell sent M.C. a photograph of his

       penis and another photograph of him holding his penis with his hand. The

       second photograph also revealed ejaculate on the bathroom counter.


[10]   The testimony further revealed that M.C. had been a good student and athlete

       in high school. After Pindell was charged with the two offenses, the small

       community had ostracized M.C. and blamed her for Pindell’s plight.


[11]   After hearing this evidence, and pointing out that Pindell had violated his

       position of trust “in the home of that trust,” the trial court sentenced Pindell to




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-546 | August 23, 2019   Page 4 of 6
       an executed three (3) year advisory sentence for a Level 5 felony. (Tr. Vol. 2 at

       128). Pindell now appeals.


                                                   Decision
[12]   Pindell’s sole argument is that his three-year sentence is inappropriate. Indiana

       Appellate Rule 7(B) provides that we may revise a sentence authorized by

       statute if, after due consideration of the trial court’s decision, we find that the

       sentence is inappropriate in light of the nature of the offense and the character

       of the offender. The defendant bears the burden of persuading this Court that

       his sentence is inappropriate. Childress v. State, 848 N.E.2d 1073, 1080 (Ind.

       2006). Whether we regard a sentence as inappropriate turns on the “culpability

       of the defendant, the severity of the crime, the damage done to others, and

       myriad other factors that come to light in a given case.” Cardwell v. State, 895
N.E.2d 1219, 1224 (Ind. 2008).


[13]   When determining whether a sentence is inappropriate, the advisory sentence is

       the starting point the legislature has selected as an appropriate sentence for the

       crime committed. Childress, 848 N.E.2d at 1081. The sentencing range for a

       Level 5 felony is one to six years. IND. CODE § 35-50-2-6. The advisory

       sentence is three years. Id. Here, the trial court sentenced Pindell to three

       years, which is the advisory sentence.


[14]   Regarding the nature of the offense, Pindell, a thirty-five-year-old high school

       basketball coach, began a relationship with M.C., a seventeen-year-old high

       school basketball player on his team, by contacting her via text and Snapchat.

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-546 | August 23, 2019   Page 5 of 6
       Pindell and M.C. exchanged almost 5,000 messages and pictures during a

       twenty-eight-day period. Thereafter, Pindell invited M.C. to his office after

       practice and exposed his erect penis to her. M.C. then performed oral sex on

       Pindell. Pindell sent M.C. a photograph of his penis and another photograph of

       him holding his penis with his hand. The second photograph also revealed

       ejaculate on the bathroom counter.


[15]   Turning to Pindell’s character, we note that Pindell, a former teacher and a

       coach, pastor, and county councilman, violated his position of trust by engaging

       in oral sex in, as the trial court pointed out, “the home of that trust,” his office

       in the high school locker room. (Tr. Vol. 2 at 128). Pindell has failed to meet

       his burden to persuade this Court that his three-year sentence for his Level 5

       felony child seduction conviction is inappropriate. In fact, the evidence here

       would have supported the imposition of an executed sentence above the

       advisory sentence.


[16]   Affirmed.


       Robb, J., and Mathias, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-546 | August 23, 2019   Page 6 of 6